DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group (Group II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 9, 2021.
Applicant’s election without traverse of Group I in the reply filed on September 9, 2021 is acknowledged.
The initial search of the prior art indicates that applicants' elected species appear to be free of the prior art.  Thus, examination has been extended per MPEP § 803.02.  The species election set forth in the Office Action dated 7/9/21 is hereby withdrawn.  


Priority
The present application claims the benefit of GB-1721259.8 filed December 19, 2017; GB-1804102.0 filed March 14, 2018; and GB-1818603.1 filed November 14, 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of the Claims
	Claims 1-21 were originally filed December 14, 2018.
	Claims 1-21 are currently pending. 
	Claims 18-21 are withdrawn.
	Claims 1-17 are currently under consideration.




Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 9, 2021 is being considered by the examiner. 


Specification
The specification is objected to for the following reasons:
A.  The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Claim 15 recites species (i.e., BCY6031, BCY6033, and BCY6082) that are not described in the specification. 
B.  The specification refers to tables 59 and 60 (p. 22, line 37 – p.23, line 1), which are not included in the present specification.
C.  The figures on pgs. 17-21 (i.e., BCY6135, BCY6136, BCY6173, BCY6174, and BCY6175) are of poor quality and critical details cannot be clearly ascertained. For example, the structural details of the “molecular scaffold” bonded to the Cys residues are not clear.  
Appropriate corrections are required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Objections
Claim 4 is objected to because of the following informalities:  the word “or” has been omitted following the word “calcium, “.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As written, claim 1 can be interpreted in; at least, two different ways. In particular, the claim recites “comprising at least three cysteine residues, separated by at least two loop sequences”. This language could be interpreted to mean that (i) each cysteine residue is separated by at least two loop sequences, (ii) that no less than 3 cysteine residues (e.g., Ci, Cii, and Ciii) are each separated by a single 
The board has held that “If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim in indefinite under §112, ¶2.” Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI) (expanded panel).
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-17 are dependent on claim 1 and are therefore, also rejected as indefinite.
Claims 7 and 9-16 are dependent on claim 6 and are therefore, rejected as indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1-17, are provisionally rejected on the grounds of non-statutory double patenting as being unpatentable over claims 1, 2, 5, 8, 10-18 of copending application No. 16/771,186 (reference application: ‘186), USPUB of PCT listed on IDS (US-2019/0184025-A1). Although the claims at issue are not identical, they are not patentably distinct from each other because:
	‘186 discloses a peptide ligand specific for human EphA2 (‘186, claim17) comprising instant SEQ ID NO: 1 and having 100% identity with instant SEQ ID NO: 2 (BCY6099) (See: ‘186 claim 13, SEQ ID NO: 2, BCY6099); and its pharmaceutically acceptable salt (‘186 claim 14), wherein TATA is used as the molecular scaffold (‘186 claim 13); further conjugated to “one or more effector and/or functional groups” in a drug conjugate (‘186 claim 18). Further, ‘186 discloses a “further aspect of the invention”, wherein a “pharmaceutical composition” of the peptide ligand or drug conjugate is referenced (specification filed 06/09/2020, p.2, lines 28-30).

Regarding claims 1, 2, and 3, ‘186 claims 1, 2, 5, 8, 10, 11, 13, 14, and 15 all read on various features of the instant claims. Specifically, ‘186 claim 1 recites “A peptide ligand specific for EphA2 comprising a polypeptide comprising at least three cysteine residues, separated by at least two loop sequences, and a non-aromatic molecular scaffold which forms covalent bonds with the cysteine residues of the polypeptide such that at least two polypeptide loops are formed on the molecular scaffold”; claim 13 of ‘186 recites “a peptide ligand as defined in claim 1”, identified as (SEQ ID NO: 2)(Compound 66) (which comprises the exact sequence of instant SEQ ID NO: 1 and consists of instant SEQ ID NO: 2), wherein the “molecular scaffold” is selected from “TATA”; and ‘186 has amended claim 14 to read “The peptide ligand as defined in claim 1, which is selected from any one of Compounds 1-113 or a pharmaceutically acceptable salt thereof.”. 

	Regarding claim 4, ‘186 claim 16 recites “The peptide ligand of claim 1, wherein the pharmaceutically acceptable salt is selected from the free acid or the sodium, potassium, calcium, or ammonium salt.”
	Regarding claim 5, ‘186 claim 17 recites “The peptide ligand as defined in claim 1 wherein the EphA2 is human EphA2.”
	Regarding claims 6-16, ‘186 claim 18 recites “A drug conjugate comprising a peptide ligand as defined in claim 1, conjugated to one or more effector and/or functional groups.”
	Regarding claim 17, ’186 claim 27 recites one or more pharmaceutically acceptable excipients.
	The subject matter of instant claims 1-17 would have represented obvious variation to one of ordinary skill; in light of reference application ‘186, at the time of filing; therefore the instant claims are subject to ODP rejection.
This is a provisional double patenting rejection because the patentably indistinct claims have not; in fact, been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner can normally be reached M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        

/Kevin S Orwig/Primary Examiner, Art Unit 1658